PRECEDENTIAL


     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                   No. 13-4497
                  _____________

           RAYMOND BRONOWICZ,
                        Appellant

                         v.

              ALLEGHENY COUNTY;
     PROBATION OFFICER KAREN OLLIS;
     PROBATION OFFICER JEFFREY CIMA;
THOMAS MCCAFFREY, Director of Allegheny County
  Adult Probation; JUDGE DONALD E. MACHEN
                  ______________

     APPEAL FROM THE UNITED STATES
     DISTRICT COURT FOR THE WESTERN
          DISTRICT OF PENNSYLVANIA
            (W.D. Pa. No. 2-12-cv-01023)
    District Judge: Honorable Nora Barry Fischer

            Argued: January 21, 2015
         ____________________________
Before: FISHER, JORDAN, and GREENAWAY, JR., Circuit
                      Judges.
                (Filed: September 22, 2015)

Robert M. Owsiany, Esq. [ARGUED]
Suite 544
535 Smithfield Street
Oliver Building
Pittsburgh, PA 15222
      Counsel for Appellant

Virginia S. Scott, Esq.   [ARGUED]
Dennis R. Biondo, Jr., Esq.
Paul R. Dachille, Esq.
Jake S. Lifson, Esq.
Allegheny County Law Department
300 Fort Pitt Commons
445 Fort Pitt Boulevard
Pittsburgh, PA 15219
       Counsel for Appellees, County of Allegheny and
       Probation Officer Karen Ollis, Probation Officer
       Jeffrey Cima, and Thomas McCaffrey, in their
       individual capacities

Caroline P. Liebenguth, Esq. [ARGUED]
Administrative Office of Pennsylvania Courts
1515 Market Street
Suite 1414
Philadelphia, PA 19102
       Counsel for Appellees, Probation Officer Karen Ollis,
       Probation Officer Jeffrey Cima, and Thomas
       McCaffrey, in their official capacities




                              2
                      ______________

                         OPINION
                      ______________

GREENAWAY, JR., Circuit Judge.

       Plaintiff-Appellant Raymond Bronowicz (“Appellant”
or “Bronowicz”) is a former Pennsylvania state inmate and
probationer. As a probationer, Bronowicz was repeatedly
charged with probation violations and was ultimately
sentenced to additional incarceration.              Bronowicz
successfully appealed that prison sentence in state court and
then filed the present action seeking, inter alia, damages for
his wrongful incarceration under 42 U.S.C. § 1983.
Bronowicz appeals from the District Court’s dismissal of his
claims as barred by Heck v. Humphrey, 512 U.S. 477 (1994).

       This appeal raises a discrete issue involving claims for
damages for unlawful incarceration brought under 42 U.S.C.
§ 1983. We must decide whether an order from the Superior
Court of Pennsylvania vacating a sentence imposed by a court
of common pleas constitutes a favorable termination of the
proceedings against a plaintiff within the meaning of Heck v.
Humphrey—notwithstanding the fact that the order failed
expressly to address the inmate’s specific legal challenges to
the sentence. For the reasons that follow, we hold that such
an order constitutes a favorable termination of the
proceedings against the plaintiff and that any § 1983 claims
stemming from the invalidated sentence are not barred by
Heck. Accordingly, we will affirm in part and reverse in part
the District Court’s order dismissing Appellant’s claims.




                              3
I. Facts1

       Bronowicz’s § 1983 claims arise from a complicated
series of sentencing and probation revocation proceedings
that allegedly had the cumulative effect of unlawfully
imposing on Bronowicz additional penalties for criminal
judgments that had already been satisfied. Because the
sequence of events that culminated in his wrongful
incarceration is complex, we must discuss the initial criminal
charges and the events of each hearing in detail.

A.     Initial Charges and Sentencing

        On July 5, 2000, Bronowicz was charged with several
criminal violations of Pennsylvania law ranging from
terroristic threats to driving under the influence.2 Bronowicz
entered a negotiated plea and appeared before the Allegheny

       1
         Because Bronowicz appeals from the grant of a
motion to dismiss, we accept all his factual allegations as true
and construe the complaint in the light most favorable to him.
See Powell v. Weiss, 757 F.3d 338, 341 (3d Cir. 2014).
       2
         Specifically, on July 5, 2000, Bronowicz was charged
by information with violations of 18 Pa. Cons. Stat. §
2702(a)(3), aggravated assault, one count; 18 Pa. Cons. Stat.
§ 2703.1, aggravated harassment by prisoner, one count; 18
Pa. Cons. Stat. § 2706(a)(1), terroristic threats, two counts; 75
Pa. Cons. Stat. § 3731(a)(1), driving under the influence of
alcohol (“DUI”), one count; 18 Pa. Cons. Stat. § 5104,
resisting arrest, one count; 18 Pa. Cons. Stat. § 2701(a)(1),
simple assault, three counts; and 18 Pa. Cons. Stat. § 5503,
disorderly conduct, one count.




                               4
County Court of Common Pleas (the “Court of Common
Pleas”) for sentencing on June 6, 2001. Bronowicz was
sentenced as follows:

      •      Count One, aggravated assault, withdrawn per
      the plea agreement

      •      Count Two, aggravated harassment by a
      prisoner, withdrawn per the plea agreement

      •      Count Three, terroristic threats, no further
      penalty3

      •      Count Four, terroristic threats, five to ten
      months’ incarceration, effective June 6, 2001, with
      credit for time served, and five years’ probation, also
      effective June 6, 2001

      •      Count Five, DUI, ninety to one hundred eighty
      days’ incarceration, effective June 6, 2001, with credit
      for time served, and five years’ probation, also
      effective June 6, 2001, both to run concurrently with
      the sentence for Count Four

      •      Count Six, resisting arrest, no further penalty

      •      Count Seven, simple assault, no further penalty




      3
       An assessment of “no further penalty” indicates that
no additional incarceration, probation, or fines will be
imposed for that count.




                              5
      •      Count Eight, simple assault, two years’
      probation, to run concurrently with the sentences for
      Counts Four and Nine

      •      Count Nine, simple assault, two years’
      probation, to run concurrently with the sentences for
      Counts Four and Eight

      •      Count Ten, disorderly conduct, no further
      penalty

       Thus Bronowicz was sentenced to further
imprisonment and /or probation for only Counts Four, Five,
Eight and Nine. Counts One and Two were withdrawn per
the plea agreement, and Bronowicz was assessed “no further
penalty” for Counts Three, Six, Seven, and Ten—indicating
that Bronowicz had fully served his sentence for these counts
as of that hearing. With credit for time served, he was
released from incarceration on June 6 and began serving a
term of probation.

B.    First Revocation Proceeding

       On July 21, 2005, Bronowicz appeared before the
Court of Common Pleas for probation violations. The court
revoked Bronowicz’s probation and re-sentenced him for two
counts. However, because at least one of the counts was
numbered differently than in the original information, there
was confusion as to which counts were available for re-
sentencing.4    Bronowicz was sentenced to further

      4
        Bronowicz alleges that Defendant Probation Officers
Jeffrey Cima and Karen Ollis (“Defendant Probation
Officers”) and /or the District Attorney intentionally




                             6
incarceration and additional probation for “Count One,” DUI
(which appeared as Count Five in the original information)
and an additional probationary period for Count Three,
terroristic threats. Bronowicz alleges that these sentences
were imposed illegally because: (1) the additional sentence
imposed for the DUI count exceeded the statutory maximum
penalty of five years,5 and (2) the court had no authority to
impose an additional sentence for Count Three since no
further penalty was assessed initially.6

        Bronowicz was re-incarcerated and then granted house
arrest on December 20, 2005.

rearranged the charges so that it appeared he could be
resentenced for counts where initially no further penalty was
assessed.
      5
         Bronowicz pleaded guilty to DUI, misdemeanor in
the first degree, which carries a maximum penalty of five
years’ imprisonment. See 18 Pa. Cons. Stat. § 1104. Under
Pennsylvania law, a probationary sentence “may not exceed
the maximum term for which the defendant could be
confined.” 42 Pa. Cons. Stat. § 9754(a). Bronowicz was
sentenced to the maximum penalty of five years at his initial
sentencing. Thus, he argues, any additional time imposed
based on this count exceeded the maximum penalty permitted
under law.
      6
         Following a probation violation, a trial court lacks
authority to resentence a defendant on a conviction for which
he had originally been sentenced to “no further penalty.” See
Commonwealth v. Williams, 997 A.2d 1205, 1208-09 (Pa.
Super. Ct. 2010).




                              7
C.    Second Revocation Proceeding

       In July 2008, Bronowicz was arrested on other
charges, and a bench warrant issued for alleged violations of
probation. Bronowicz was again re-incarcerated.7 On July
20, 2010, Bronowicz appeared at a second probation
revocation hearing. The court “continued” Bronowicz’s
probation for Count Four, terroristic threats—though there
was no term of probation to “continue” for this count, as
Bronowicz’s five-year term of probation had expired on June
5, 2006. App. 275. The court also sentenced Bronowicz to
additional imprisonment for Count Five, DUI (now correctly
numbered as in the original information), and with credit for
time served, he was released from incarceration and “paroled
forthwith” on July 27, 2010. App. 269. Bronowicz alleges
that the “[c]ourt concluded its interest in the DUI charge” at
that time, as he had fully served his sentence for this count.
App. 269-70.




      7
         Bronowicz alleges that because several of the
sentences imposed in July 2005 were illegal, see supra lines
126-30, his “legal” probationary period expired in June 2008.
App. 269. Accordingly, Bronowicz argues that he was no
longer on probation when he was arrested for alleged
probation violations in July 2008, making any sentence
imposed illegal.




                              8
D.    Third Revocation Proceeding

       In November 2010, another bench warrant issued for
further probation violations,8 and Bronowicz was again re-
incarcerated. Bronowicz’s next revocation proceeding was
scheduled for January 19, 2011 (the “January 2011
proceeding”). The day before the hearing, Bronowicz’s
lawyer told him that he would not be present for the hearing
and informed Bronowicz that the probation office wanted to
offer him a deal. Bronowicz adamantly objected to any plea
deal because he believed his probationary term had expired
before his arrest.

     The next day Probation Officer Karen Ollis spoke with
Bronowicz while he was waiting to be called for his hearing.

      8
          Bronowicz alleges that another probation officer told
him that he had been released from his probationary sentence
when he reported to the probation office after his release from
custody in July 2010. Nevertheless, Defendant Probation
Officer Cima requested in November 2010 that Bronowicz
report to the probation office. When Bronowicz reported to
the office, Officer Cima handcuffed Bronowicz for “smoking
crack,” and contacted Defendant Probation Officer Ollis who
recommended incarceration. App. 270-71. Bronowicz
maintains that he was never tested for drugs and that the
Defendant Probation Officers never provided him with any
test results evidencing drug use. Bronowicz reminded them
that he was no longer on probation, but he was “ignored.”
App. 271. The November 2010 bench warrant was issued for
this alleged probation violation. Bronowicz avers in the
Complaint that this entire episode was an illegal search and
seizure in violation of the Fourth Amendment.




                              9
Officer Ollis told Bronowicz that she had reached an
agreement with Bronowicz’s attorney whereby Bronowicz
would plead and spend 18 to 36 months in prison. Bronowicz
again rejected the deal, but Officer Ollis ignored Bronowicz’s
protests and told him that he did not need to appear before the
judge in light of the plea agreement.

        The revocation hearing was held with neither
Bronowicz nor his attorney in the courtroom. Officer Ollis
presented the purported plea agreement to the judge, and
Bronowicz was sentenced to 18 to 36 months’ incarceration
pursuant to the alleged agreement. Bronowicz maintains that
he never waived his right to counsel, to appear before the
court, or to have a plea agreement colloquy in open court and
on the record. No transcript of the January 2011 proceeding
exists.

E.     Superior Court Appeal

       Bronowicz then appealed his sentence to the
Pennsylvania Superior Court, arguing, inter alia, that: (1) his
due process rights were violated when his probation was
revoked and he was re-sentenced in January 2011 in absentia,
and (2) the sentence imposed was illegal for numerous
reasons. The Commonwealth filed an answering brief
essentially admitting to all allegations.       Notably, the
Commonwealth conceded that: (1) the January 2011 hearing
revoking Bronowicz’s probation and imposing a new prison
sentence was conducted in absentia, (2) there was no
indication that Bronowicz had waived his right to be present,
(3) Bronowicz had been re-sentenced for counts as to which
no penalty was initially imposed, and (4) Bronowicz was
subject to sentences that exceeded the statutory maximum.
The Commonwealth ultimately concluded that “remand for a




                               10
new violation hearing and sentencing [was] required.” App.
321.

       In light of the Commonwealth’s concessions, the
Superior Court issued a short order on January 13, 2012 (the
“Superior Court’s order”) vacating the sentence imposed in
January 2011 and remanding for further proceedings. The
order stated in relevant part:

      Although appellant now raises two challenges
      on appeal—one related to procedure and one
      related to the legality of the sentence—we need
      not address those challenges at this time, since
      the Commonwealth concedes that, due to an
      error committed at the time of sentencing, the
      current sentence must be vacated, and the case
      remanded to the trial court for a new sentencing
      hearing.

      Judgment of Sentence vacated.       Jurisdiction
      relinquished.

App. 335-36. On remand, the Court of Common Pleas
ordered Bronowicz “paroled forthwith,” and released
Bronowicz from custody on May 1, 2012. App. 446.

F.    The Instant Suit

       Bronowicz filed the present action in District Court
against Allegheny County and Probation Officers Karen
Ollis, Jeffrey Cima, Thomas McCaffrey, Director of the
Allegheny County Probation Office, and Judge Donald E.




                            11
Machen, in both their individual and official capacities,9
alleging numerous constitutional torts related to his unlawful
incarceration.

        Defendants moved to dismiss the Complaint, arguing,
inter alia, that Bronowicz’s § 1983 claims were barred by
Heck v. Humphrey because he had not obtained a favorable
termination of the state proceedings against him. The District
Court granted the motions, holding that the Superior Court
order vacating Bronowicz’s January 2011 sentence was not a
favorable termination within the meaning of Heck.10 Second,
it held that Bronowicz’s claims against the probation officers
in their official capacities were barred by sovereign
immunity. 11 Bronowicz timely appealed.


      9
          Bronowicz’s original and First Amended complaints
include a host of other defendants, including the assistant
district attorney and a former probation officer. The District
Court dismissed these defendants and Judge Machen from the
action, and Bronowicz does not challenge their dismissal on
appeal.
      10
           The District Court declined to exercise pendant
jurisdiction over Bronowicz’s remaining state claims.
      11
          Bronowicz waived any argument to the contrary at
oral argument, and we agree with the District Court that these
claims are barred. Accordingly, we will affirm the District
Court’s order to the extent it dismissed the claims against the
Defendant Probation Officers in their official capacities. See
Kentucky. v. Graham, 473 U.S. 159, 165-66 (1985) (a suit
against a government official in his or her “official-capacity”
is actually a suit against the entity itself); Haybarger v.




                              12
II. Jurisdiction and Standard of Review

      The District Court had jurisdiction under 28 U.S.C. §
1331; we have jurisdiction under 28 U.S.C. § 1291.

        We review a district court’s dismissal order de novo.
Weiss, 757 F.3d at 341. “In doing so, we ‘accept all factual
allegations as true, construe the complaint in the light most
favorable to the plaintiff, and determine whether, under any
reasonable reading of the complaint, the plaintiff may be
entitled to relief.’” Id. (quoting Phillips v. Cnty. of Allegheny,
515 F.3d 224, 231 (3d Cir. 2008)).

III. Discussion

A.     Heck v. Humphrey

       Bronowicz argues on appeal that the Superior Court
order satisfies Heck’s favorable termination requirement and
that the District Court erred in dismissing his § 1983 claims
on this basis.

       Under Heck,

       in order to recover damages for allegedly
       unconstitutional conviction or imprisonment, . .
       . a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on
       direct appeal, expunged by executive order,
       declared invalid by a state tribunal authorized to

Lawrence Cnty. Adult Prob. & Parole, 551 F.3d 193, 198 (3d
Cir. 2008) (absent a waiver, suits against Pennsylvania’s
probation departments are barred by sovereign immunity).




                               13
      make such determination, or called into
      question by a federal court’s issuance of a writ
      of habeas corpus.
512 U.S. at 486-87. Thus, the rule applies if “success in [the]
action would necessarily demonstrate the invalidity of
confinement or its duration.” Wilkinson v. Dotson, 544 U.S.
74, 82 (2005). The foundation for Bronowicz’s claims rests
on his allegations that he was improperly incarcerated for a
total period of thirty months. Because Bronowicz seeks
damages for this “illegal” imprisonment, he must satisfy the
favorable termination rule if his claims are to proceed. See,
e.g., Powell, 757 F.3d at 346 (plaintiff’s § 1983 claims
stemming from his supervision on parole past his maximum
sentence date must satisfy Heck’s favorable termination rule).

       Bronowicz maintains that the Superior Court’s order
vacating the January 2011 judgment satisfies Heck’s
favorable termination rule.12 Appellees argue that the
Superior Court’s order does not satisfy the Heck bar because
the Superior Court vacated the sentence but expressly
declined to address Bronowicz’s challenges to the legality of
the sentence and proceedings—that is, the Superior Court

      12
          Bronowicz argues in the alternative that Heck’s
favorable termination rule should not apply here because he is
no longer in custody and cannot pursue habeas relief, leaving
him without a mechanism to satisfy the rule. We, however,
conclusively rejected this argument in Gilles v. Davis, 427
F.3d 197, 209-10 (3d Cir. 2005), where we held that a
plaintiff who had never been incarcerated and who had no
recourse under the habeas statute was nevertheless subject to
Heck’s favorable termination rule.




                              14
never “declare[d] that it [was] an illegal sentence.”
Allegheny Cnty. Br. at 12. We think, however, that vacating
a judgment as opposed to declaring it “illegal” is a distinction
without a difference here because the Superior Court order
plainly invalidated Bronowicz’s January 2011 sentence.

B.     Applying the Favorable Termination Requirement

       The Supreme Court adopted the favorable termination
rule in light of the “hoary principle that civil tort actions are
not appropriate vehicles for challenging the validity of
outstanding criminal judgments.” Heck, 512 U.S. at 486.
The purpose of the favorable termination requirement is to
avoid “the possibility of the claimant [sic] succeeding in the
tort action after having been convicted in the underlying
criminal prosecution, in contravention of a strong judicial
policy against the creation of two conflicting resolutions
arising out of the same or identical transaction.” Id. at 484
(quoting 8 S. Speiser, C. Krause, & A. Gans, American Law
of Torts § 28.5, p. 24 (1991)); see also Kossler v. Crisanti,
564 F.3d 181, 187 (3d Cir. 2009) (en banc).13

       Thus, Bronowicz must demonstrate that success on his
§ 1983 claims would not conflict with the prior judicial
resolution of his criminal proceedings. Because success on
Bronowicz’s claims arising from the January 2011

       13
          The Supreme Court particularly wanted to guard
against the possibility that a broad reading of § 1983 would
permit collateral attack of outstanding criminal judgments in
civil proceedings in contravention of Congress’ intent that
prisoners first seek relief through state and federal habeas
procedures. Heck, 512 U.S. at 480-82.




                               15
proceedings would impugn only the validity of the judgment
of sentence imposed on that date and not the validity of his
underlying criminal convictions, he need not demonstrate that
he was acquitted of the underlying criminal charges or
succeeded in reversing those convictions. Rather, he need
only prove that the January 2011 proceedings were ultimately
terminated in his favor. See, e.g., Powell, 757 F.3d at 346
(§ 1983 claim for parole supervision past the maximum
sentence date was not barred by Heck where the sentence—
but not the conviction—had already been invalidated by an
appropriate state tribunal).

       We have conducted our most salient favorable
termination analysis in Kossler and Gilles, in the context of §
1983 claims that, if successful, would demonstrate the
invalidity of the plaintiffs’ criminal convictions. See Kossler,
564 F.3d 181 (excessive force, false arrest, and malicious
prosecution claims); Gilles, 427 F.3d 197 (claim that arrest
and conviction violated the First Amendment). Accordingly,
we required those plaintiffs to demonstrate that the outcomes
of their prior criminal proceedings were indicative of their
“innocence” of the crimes charged. See Gilles, 427 F.3d at
211-12; Kossler, 564 F.3d at 187 (“[A] prior criminal case
must have been disposed of in a way that indicates the
innocence of the accused in order to satisfy the favorable
termination element.”).

       Kossler and Gilles control our analysis here because
they are demonstrative of our general approach to favorable
termination analysis. In those cases, we considered the
“particular circumstances,” including relevant state law and
the underlying facts of the case, in determining whether the
“judgment as a whole . . . reflect[ed] the plaintiff’s
innocence.” Kossler, 564 F.3d at 188 (internal quotation




                              16
marks omitted); see also Gilles, 427 F.3d at 211-12 (outcome
of prior proceedings must be “consistent with innocence”)
(emphasis added). Thus, we have eschewed an overly
mechanical approach that would categorically require a
judgment to contain certain magic words in order to satisfy
the favorable termination requirement. Rather, we consider
whether the totality of the circumstances surrounding the
prior proceedings reflect a favorable outcome for the plaintiff
that would be consistent with the success of the plaintiff’s §
1983 claims.



       In Kossler, we considered whether a simultaneous
conviction and acquittal on different counts arising from the
same conduct constituted a favorable termination for the
purpose of a subsequent § 1983 claim. Kossler was charged
with public intoxication, disorderly conduct, and aggravated
assault after he was involved in a scuffle with a police officer
outside of a bar. Kossler was acquitted of aggravated assault
and public intoxication, but convicted of disorderly conduct.
He then sued the arresting officer for malicious prosecution
under § 1983, arguing that Heck did not bar his claim because
his acquittal on the aggravated assault charge constituted a
favorable termination notwithstanding his conviction for
disorderly conduct. Kossler, 564 F.3d at 183-86.

      We examined the relevant statutes and underlying
conduct and determined that the criminal statutes involved all
“aim[ed] at punishing the same underlying misconduct,”
Kossler, 564 F.3d at 189 n.5, and that the charges in that case
were “predicated on the same factual basis.” Id. at 189. We
concluded that under those circumstances, “the judgment as a
whole [did] not reflect plaintiff’s innocence,” id. at 188,




                              17
because the plaintiff was “clearly guilty of some wrongdoing
. . . notwithstanding [the acquittal for aggravated assault].” Id.
at 189. Thus, the state proceeding “did not end in [the
plaintiff’s] favor, even when we view[ed] the facts in the light
most favorable to him.” Id.

        Similarly, in Gilles, we considered whether resolution
of criminal charges through Pennsylvania’s Accelerated
Disposition (“ARD”) Program constituted a favorable
termination. There, the plaintiff was arrested and charged
with disorderly conduct after recording an inflammatory
speech by a “campus evangelist” and refusing to leave at the
direction of university police. After entering an ARD
program, the plaintiff filed a § 1983 lawsuit against officers
and the university alleging First Amendment violations.
Examining the relevant state statutes, we noted that ARD
“imposes several burdens upon the criminal defendant not
consistent with innocence, including a probationary term,
‘restitution[,] . . . imposition of costs, . . . and such other
conditions as may be agreed to by the parties.’” Gilles, 427
F.3d at 211 (quoting Pa. R. Crim. P. 316(a)). We noted that
probation in particular represented an “‘unfavorable’ period
of judicially imposed limitations on freedom.” Id. Thus,
considering the circumstances, the disposition of plaintiff’s
criminal charges through ARD did not constitute a favorable
termination of charges, and success on his § 1983 claims
would conflict with the result of his criminal proceedings.

C.     Bronowicz has Demonstrated Favorable Termination

      Applying the same analysis here, and considering the
Superior Court’s order in the context of the revocation
proceedings as a whole, we conclude those proceedings were
terminated in Bronowicz’s favor when the Superior Court




                               18
vacated the January 2011 judgment. As required by Heck, the
Superior Court is “a state tribunal authorized to [declare
Bronowicz’s sentence invalid].” See Heck, 512 U.S. at 486-
87; 42 Pa. Cons. Stat. § 742 (Pennsylvania law vests the
Superior Court with jurisdiction over all appeals from final
orders of the courts of common pleas). The Superior Court,
however, may only disturb a sentence imposed by a court of
common pleas after a probation violation if the revocation
proceedings themselves or the judgment of sentence was
illegal. See Commonwealth v. Coolbaugh, 770 A.2d 788, 792
(Pa. Super. Ct. 2001) (The Superior Court’s scope of review
of a sentence imposed after the revocation of probation “‘is
limited to the validity of the revocation proceedings and the
legality of the judgment of sentence.’” (quoting
Commonwealth v. Fish, 752 A.2d 921, 923 (Pa. Super. Ct.
2000))). Even though the Superior Court did not expressly
address Bronowicz’s challenges to the legality of the sentence
and revocation proceedings, the Superior Court’s order
vacating the January 2011 judgment in light of the
Commonwealth’s concession of “an error committed at the
time of sentencing” is consistent with Bronowicz’s claim that
the sentence imposed in January 2011 was invalid.

       Unlike in Kossler and Gilles, the Superior Court order
does not imply that the sentence imposed or the proceedings
before the Court of Common Pleas in January 2011 were
valid.    The Superior Court vacated the “Judgment of
Sentence” in its entirety,14 and on remand, the Court of
      14
         Appellees contend, and the District Court agreed,
that the Superior Court’s order vacated only the sentence
imposed in January 2011, not the revocation order.
Accordingly, Bronowicz’s claims challenging the revocation
of his probation and the legality of the January 2011




                             19
Common Pleas released Bronowicz from custody.15 App.
336. Neither the Superior Court order nor the subsequent

revocation proceedings were dismissed as Heck-barred. The
Superior Court, however, vacated the “Judgment of
Sentence,” and under Pennsylvania law, the vacatur of a
judgment of sentence is effective not only to vacate the
sentence imposed, but also the revocation of probation. See,
e.g., Commonwealth v. Barnett, 439 A.2d 182, 183 (Pa.
Super. Ct. 1981) (appeal in which defendant sought review of
merits of conviction should have been taken from judgment
of sentence for probation violation rather than from denial of
motion to vacate sentence); Commonwealth v. Wright, s116
A.3d 133 (Pa. Super. Ct. 2015) (vacating judgment of
sentence where defendant was improperly sentenced for
probation violations that took place after her probationary
term had already expired). The Superior Court vacated the
January 2011 judgment of sentence, and while the order did
not expressly conclude that the revocation of Bronowicz’s
probation was improper, the order is not inconsistent with that
conclusion.
       15
          In support of its conclusion that the Superior Court
order vacated only the sentence imposed (and not the
revocation of probation), the District Court asserts that
following the vacatur, “a subsequent judgment was . . .
entered by [the sentencing judge] which imposed a new
sentence ordering [Bronowicz] paroled as of that date.” App.
31. Bronowicz, however, alleges that he was released from
incarceration and all supervision on May 1, 2012, and that no
further sentence was imposed. Appellant’s Br. at 24. The
May 1, 2012 order is ambiguous; it states only that
Bronowicz was “paroled forthwith.” App. 446. The order
does not specify that a new term of probation is being




                              20
order issued by the Court of Common Pleas vacating
Bronowicz’s sentence imposed any “unfavorable” conditions
or burdens on Bronowicz that would be inconsistent with his
claim that that the January 2011 judgment was imposed
illegally.

        Moreover, the purpose of the favorable termination
rule is fully realized by this result because there is no risk that
permitting Bronowicz’s § 1983 claims to proceed would lead
to “two conflicting resolutions arising from the same
transaction.” Gilles, 427 F.3d at 209 (citing Heck, 512 U.S. at
484). Upon the imposition of the judgment of sentence in
January 2011, Bronowicz did exactly what Heck requires—he
appealed to a competent state tribunal which declared that
judgment invalid.16


imposed, and there was no probation order to continue at that
time, as the January 2011 order assessed no further penalty at
every count (excepting the sentence of incarceration that was
vacated). Given the ambiguity in the record and our
obligation to accept Bronowicz’s factual allegations as true
when reviewing an order granting a motion to dismiss, our
analysis assumes that Bronowicz was completely released
from custody on May 1, 2012.
       16
         Thus, Bronowicz’s § 1983 claims are not an attempt
to end-run state review or federal habeas procedures. See
supra n.13. In fact, there is no further action that Bronowicz
could have taken to obtain a more express declaration that the
judgment imposed was “illegal,” as he could not have
appealed to the Pennsylvania Supreme Court or filed a federal
habeas petition once he had achieved the desired result—
vacatur of the judgment of sentence. It would be a bizarre




                                21
       Bronowicz’s claims stemming from the January 2011
revocation proceedings and sentence do not constitute a
collateral attack on his sentence because Bronowicz has
already successfully challenged his sentence in state court.
See, e.g., Powell, 757 F.3d at 346 (§ 1983 claim for parole
supervision beyond the maximum sentence was not a
collateral attack against sentence and was not barred by Heck
where sentence had already been invalidated by an
appropriate state tribunal). Success on Bronowicz’s § 1983
claims attacking the legality of the January 2011 proceedings
would be fully consistent with the Superior Court’s order.
Thus, the Superior Court’s order satisfies the favorable
termination rule and fulfills its objectives.

        We hold that Bronowicz’s § 1983 claims arising from
the January 2011 proceedings before the Court of Common
Pleas are not barred by Heck because Bronowicz has
demonstrated that the judgment imposed was invalidated on
appeal. The District Court, however, properly dismissed
Bronowicz’s remaining § 1983 claims, which, if successful,
would impugn the validity of the July 2005 and July 2008
revocation proceedings, as Bronowicz has not demonstrated
that those proceedings were terminated in his favor.17


result indeed to bar Bronowicz’s § 1983 claims—
notwithstanding the fact that a competent tribunal vacated his
sentence—because the Commonwealth happened to admit to
all of his allegations, obviating the need for thorough analysis
by the tribunal.
       17
          The Superior Court order does not address the
sentences imposed in July 2005 and July 2008. Bronowicz
never appealed these sentences. Thus no court order




                              22
IV. Conclusion

       For the foregoing reasons we will affirm in part and
reverse in part the District Court’s order dismissing the
Complaint.18 We remand to the District Court for further
proceedings consistent with this opinion.




invalidating them exists, as Bronowicz conceded at oral
argument.
      18
           We do not consider Appellees’ alternative
arguments for dismissal that were not passed on by the
District Court.




                            23